UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 05-6887



JIMMIE L. HARRIS,

                                                  Petitioner -Appellant,

          versus


ROY COOPER,    The   Attorney   General   of   North
Carolina,

                                                  Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-142)


Submitted:    October 31, 2005             Decided:    December 12, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmie L. Harris, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jimmie Lee Harris seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2254

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Harris has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.     We also deny Harris’ motion for a copy of a physical

examination.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 DISMISSED




                                      - 2 -